Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pharr et al. (U.S. PGPUB 20030227457).
With respect to claim 1, Pharr et al. disclose a computer-implemented method of rendering an image of a 3-D scene using a ray tracing system, the method comprising:
subsequent to an identification of an intersection between a first ray and a primitive located in the 3-D scene (paragraph 106, The third ray cast, ray 450, intersects the second primitive 120-2), emitting a secondary ray (paragraph 106, The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection); and
processing the secondary ray for use in rendering the image of the 3-D scene (paragraph 106, The color values computed for the rays 460, 470, 480 cast from the second primitive 120-2 are then used to compute a color value for the intersection of the ray 450 cast from the first primitive and intersected with the second primitive 120-2. This color value is then used along with the color values computed for the other two rays 430, 440 cast from the first primitive 120-1 to compute a color value for the vertex being shaded). Pharr et al. disclose in an alternative embodiment an implicit curved surface (Shading grid 564 relative to Primitive 560 in Fig. 5E) and that the shading grid is used for casting rays (paragraph 73, rays are cast from shading grids while shading a corresponding visibility grid).
Although Pharr et al. do not expressly disclose the origin of the secondary ray (one of 460, 470, or 480 in Fig. 4) lies on an implicit curved surface (Shading grid 564 in Fig. 5E) associated with the primitive, this is suggested in order to avoid image artifacts (paragraph 108, Without taking certain precautions described below, problems may result from tracing rays directly from a visibility representation for intersection with, for example, a shading representation (as noted above, rays may be intersected directly with objects or object portions defined by a relatively simple equation). Therefore, it would have been obvious based on the disclosures of Fig. 4 and Fig. 5 and accompanied text, that the origin of the secondary rays lies on an implicit curved surface associated with the primitive, in order to avoid image artifacts.
	With respect to claim 2, Pharr et al. disclose the method of claim 1, wherein the secondary ray is emitted in response to the identification of the intersection between the first ray and the primitive (paragraph 106, The third ray cast, ray 450, intersects the second primitive 120-2. The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection).
	With respect to claim 3, Pharr et al. disclose the method of claim 1, wherein the origin of the secondary ray does not lie on the primitive (Fig. 5E, the potential origin(s) of the rays of Shading grid 564 do not lie on Primitive 560).
The third ray cast, ray 450, intersects the second primitive 120-2).
	With respect to claim 5, Pharr et al. disclose the method of claim 1, wherein said intersection between the first ray and the primitive is at an intersection point (paragraph 106, The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection), and wherein the origin of the secondary ray is determined as an offset from the intersection point (paragraph 117, FIG. 5D illustrates ray 544 after its origin is moved to four exemplary positions on the (first) shading grid, The origin of ray 544a, as indicated by the thin black line, is located at the intersection of the ray 544 (if traced towards the first shading grid) and the first shading grid, paragraph 122, position p 577 on the edge or line that connects vertices v 574 and v 575 illustrates the result of this calculation).
	With respect to claim 6, Pharr et al. disclose the method of claim 5, wherein the origin of the secondary ray is offset from the intersection point by an offset amount which varies in dependence upon the position of the intersection point (paragraph 117, The origin of ray 544a, as indicated by the thin black line, is located at the intersection of the ray 544 (if traced towards the first shading grid) and the first shading grid). The offset amount is based on the position of the intersection point (original location of the secondary ray) and position of the ray 544a after it is shifted.
	With respect to claim 7, Pharr et al. disclose the method of claim 5, wherein the origin of the secondary ray is offset from the intersection point by an offset amount which is dependent on a relative position of the intersection point to vertices defining the In preferred embodiments, parameters of parametrically defined primitives (e.g., NURBS) are used to compute positions on shading grids corresponding to vertices of visibility grids. When a primitive is defined parametrically, the vertices of a corresponding visibility grid and a corresponding shading grid include parameters associated with a specific position on the primitive).
	With respect to claim 8, Pharr et al. disclose the method of claim 5, wherein the origin of the secondary ray is offset from the intersection point by an offset amount which is dependent on indicia of curvature calculated for the primitive (paragraph 121, In preferred embodiments, parameters of parametrically defined primitives (e.g., NURBS) are used to compute positions on shading grids corresponding to vertices of visibility grids. When a primitive is defined parametrically, the vertices of a corresponding visibility grid and a corresponding shading grid include parameters associated with a specific position on the primitive). As shown in Fig. 5E, the vertices define the surface, which define an indicia of curvature.
With respect to claim 13, Pharr et al. disclose the method of claim 5, wherein the offset of the origin from the intersection point is in a direction along a geometric normal of the primitive at the intersection point (paragraph 115, The origin of ray 542b is located at a position on the second shading grid that is closest to the vertex v 508. A thin black line, which is perpendicular to the edge connecting vertices v 504 and v 510 and intersecting both the vertex v 508 and the origin of ray 542b, is included in FIG. 5C to illustrate that the origin of ray 542b is the position on the second primitive that is closest to the vertex v 508).

tracing the secondary ray through the scene to identify an intersection involving the secondary ray (paragraph 106, Two of these rays 460, 470 are cast towards, and intersect, the first and second light sources 410, 420 respectively); and
using the results of the tracing of the secondary ray in rendering the image of the 3-D scene (paragraph 106, The color values computed for the rays 460, 470, 480 cast from the second primitive 120-2 are then used to compute a color value for the intersection of the ray 450 cast from the first primitive and intersected with the second primitive 120-2. This color value is then used along with the color values computed for the other two rays 430, 440 cast from the first primitive 120-1 to compute a color value for the vertex being shaded).
With respect to claim 16, Pharr et al. disclose the method of claim 15, wherein the secondary ray is an occlusion ray, and the tracing determines whether a source of light in the direction of that occlusion ray, if any, is prevented from reaching the surface of the primitive (paragraph 106, the ray 440 cast towards the second light source is blocked by the third primitive 120-3. As a result, the vertex being shaded is in a shadow cast by the second light source 420 and the third primitive 120-3 (e.g., they too provide a color value for the vertex)). Although ray 440 is cast from the first primitive, Pharr et al. disclose the concept of an occlusion ray, which is applicable to a secondary ray in a certain configuration of primitives and light sources.
FIG. 1A shows a computer device 100 configured to execute the various embodiments of the present invention described below), the ray tracing system comprising:
a ray definition module configured to, based on an identified intersection between a ray and a primitive located in the 3-D scene, define a secondary ray to be emitted, the secondary ray having an origin which lies on an implicit curved surface associated with the primitive; and
at least one processing unit (paragraph 28, Included in the computer device 100 is a central processing unit (CPU) 10, a memory 20, and i/o devices 30. The CPU 10 executes instructions as directed by the operating system 29 and other programs maintained in the memory 20 and sends control signals to various hardware components included in the computer device 100) configured to process the secondary ray for use in rendering the image of the 3-D scene; see rationale for rejection of claim 1.
	With respect to claim 18, Pharr et al. disclose the ray tracing system of claim 17, wherein said intersection between the ray and the primitive is at an intersection point (paragraph 106, The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection), and wherein the origin of the secondary ray is offset from the intersection point by an offset amount which varies in dependence upon the position of the intersection point (paragraph 117, The origin of ray 544a, as indicated by the thin black line, is located at the intersection of the ray 544 (if traced towards the first shading grid) and the first shading grid). The offset amount is 
	With respect to claim 19, Pharr et al. disclose the ray tracing system of claim 17, wherein said intersection between the ray and the primitive is at an intersection point (paragraph 106, The renderer 23 (and shaders 22) responds to this intersection by casting additional rays 460, 470, 480 from this intersection), and wherein the origin of the secondary ray is determined as an offset from the intersection point (paragraph 117, The origin of ray 544a, as indicated by the thin black line, is located at the intersection of the ray 544 (if traced towards the first shading grid) and the first shading grid), and wherein the offset is along one of the incoming direction of the ray and a geometric normal for the primitive at the intersection point (paragraph 115, The origin of ray 542b is located at a position on the second shading grid that is closest to the vertex v 508. A thin black line, which is perpendicular to the edge connecting vertices v 504 and v 510 and intersecting both the vertex v 508 and the origin of ray 542b, is included in FIG. 5C to illustrate that the origin of ray 542b is the position on the second primitive that is closest to the vertex v 508, which corresponds to a geometric normal).
	With respect to claim 20, Pharr et al. disclose a non-transitory computer readable medium having stored thereon computer executable instructions (paragraph 157, The present invention can be implemented as a computer program product that includes a computer program mechanism embedded in a computer readable storage medium. For instance, the computer program product could contain the program modules shown in FIG. 1A), which when executed cause at least one processor to render an image of a 3-D scene by implementing the method of claim 1; see rationale for rejection of claim 1.
s 9 and 11 is rejected under 35 U.S.C. 103 as being unpatentable over Pharr et al. (U.S. PGPUB 20030227457) in view of Howson et al. (U.S. PGPUB 20140063016).
	With respect to claim 9, Pharr et al. disclose the method of claim 8. However, Pharr et al. do not expressly disclose the indicia of curvature comprise coefficients associated with respective vertices of the primitive and the offset is determined based at least in part on using the coefficients in a polynomial that weights the coefficients using barycentric coordinates of the intersection point.
	Howson et al., who also deal with ray tracing, disclose a method wherein the indicia of curvature comprise coefficients associated with respective vertices of the primitive and the offset is determined based at least in part on using the coefficients in a polynomial that weights the coefficients using barycentric coordinates of the intersection point (paragraph 46, barycentric coordinate weights allow for identifying a point on a plane of a triangle as a weighted linear combination of vertices of the triangle, in a circumstance where the barycentric weights are all positive and add to one (so that the point is on the plane of the triangle). These barycentric coordinates are a natural byproduct of some ray intersection testing algorithms).
Pharr et al. and Howson et al. are in the same field of endeavor, namely computer graphics.
	Before the effective filing date of the claimed invention, it would have been obvious to apply the method wherein the indicia of curvature comprise coefficients associated with respective vertices of the primitive and the offset is determined based at least in part on using the coefficients in a polynomial that weights the coefficients using 
	With respect to claim 11, Pharr et al. as modified by Howson et al. disclose the method of claim 5, wherein the primitive is a triangle and a respective pair of coefficients are calculated for each of three vertices defining the triangle, wherein the coefficients of a pair define an initial offset for the respective vertex towards each of the other two vertices defining the triangle, and wherein these coefficients are modulated to produce a final value for the origin offset, using barycentric coordinates of the intersection point (paragraph 46, barycentric coordinate weights allow for identifying a point on a plane of a triangle as a weighted linear combination of vertices of the triangle, in a circumstance where the barycentric weights are all positive and add to one (so that the point is on the plane of the triangle). These barycentric coordinates are a natural byproduct of some ray intersection testing algorithms).
Allowable Subject Matter
Claims 10, 12, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Pharr et al. do not teach or suggest the methods for determining the origin offsets as detailed in claims 10, 12, and 14.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPUB 20150035854 to Singh for a method of determining the intersection of a ray with an implicit surface
U.S. PGPUB 20110069069 to Engel for a method of ray casting on an implicit surface.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW GUS YANG whose telephone number is (571)272-5514.  The examiner can normally be reached on M-F 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571)272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREW G YANG/Primary Examiner, Art Unit 2619                                                                                                                                                                                                        
7/3/21